
	
		II
		110th CONGRESS
		1st Session
		S. 1123
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 17, 2007
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide an extension for filing a refund
		  for the excise tax on toll telephone service, and to provide for a safe harbor
		  for businesses claiming such a refund.
	
	
		1.Short titleThis Act may be cited as the
			 Simplified Small Business Telephone
			 Tax Relief Act of 2007.
		2.Extension of filing period and safe harbor
			 for certain taxpayers for refunds of the excise tax on toll telephone
			 service
			(a)Extension of filing deadline
				(1)In generalAny overpayment attributable to nontaxable
			 service billed after February 28, 2003, and before August 1, 2006, may be
			 allowed—
					(A)as a credit against any taxes imposed by
			 subtitle A of the Internal Revenue Code of 1986 for any taxable year ending
			 after December 30, 2006, and before January 1, 2008;
					(B)as a credit against any taxes imposed by
			 chapter 21 of such Code for any period ending after the date of the enactment
			 of this Act and before January 1, 2008; or
					(C)as a refund to the taxpayer under such
			 rules as prescribed by the Secretary.
					(2)Social security trust funds held
			 harmlessThe Secretary of the
			 Treasury shall, from time to time, transfer—
					(A)from the general fund to the Federal
			 Old-Age and Survivors Insurance Trust Fund an amount equal to the amount
			 credited under paragraph (1)(B) which is attributable to taxes imposed under
			 sections 3101(a) and 3111(a) of the Internal Revenue Code of 1986; and
					(B)from the general fund to the Federal
			 Hospital Insurance Trust Fund an amount equal to the amount credited pursuant
			 to paragraph (1)(B) which is attributable to taxes imposed under sections
			 3101(b) and 3111(b) of such Code.
					(b)Safe harbor
				(1)In generalIn the case of an overpayment described in
			 subsection (a) with respect to an eligible taxpayer, at the election of the
			 taxpayer, in lieu of the actual amount of nontaxable service billed after
			 February 28, 2003, and before August 1, 2006, the amount of the overpayment
			 shall be an amount equal to—
					(A)$50 in the case of an eligible taxpayer
			 with an adjusted gross income for the most recent taxable year of less than
			 $100,000;
					(B)$100 in the case of an eligible taxpayer
			 with an adjusted gross income for the most recent taxable year of at least
			 $100,000 but less than $200,000;
					(C)$150 in the case of an eligible taxpayer
			 with an adjusted gross income for the most recent taxable year of at least
			 $200,000 but less than $300,000;
					(D)$200 in the case of an eligible taxpayer
			 with an adjusted gross income for the most recent taxable year of at least
			 $300,000 but less than $400,000;
					(E)$250 in the case of an eligible taxpayer
			 with an adjusted gross income for the most recent taxable year of at least
			 $400,000 but less than $500,000; and
					(F)$300 in the case of an eligible taxpayer
			 with an adjusted gross income for the most recent taxable year of at least
			 $500,000.
					(2)Eligible taxpayerFor purposes of this subsection, the term
			 eligible taxpayer means any taxpayer who—
					(A)is—
						(i)an entity, or
						(ii)an individual who has at least $25,000 of
			 gross income from a trade or business for the most recent taxable year;
			 and
						(B)was billed for nontaxable service for any
			 period beginning after February 28, 2003, and before August 1, 2006.
					(3)Election
					(A)In generalThe election made under this subsection
			 shall be made in such manner as the Secretary may by regulations
			 prescribe.
					(B)Special rule for claims relating to
			 preceding yearsNo election
			 may be made under this subsection with respect to an overpayment described in
			 subsection (a) on any claim for a refund or credit filed after the date of the
			 enactment of this Act if the taxpayer has previously made a claim for a refund
			 or credit with respect to such overpayment before such date. The preceding
			 sentence shall not apply if the claim for a credit or refund is made on a
			 return amending the claim filed before the date of the enactment of this
			 Act.
					(c)Nontaxable serviceFor purposes of this section, the term
			 nontaxable service shall have the meaning given to such term under
			 Internal Revenue Service Notice 2006–50, 2006–25 I.R.B. 1141.
			
